DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claim 4 has been amended as requested in the amendment filed August 26, 2022.  Following the amendment, claims 1-16 are pending in the present application.

2.	Claims 1-3, 5, 7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021.

3.	Claims 4, 6, 8-11 and 16 are under examination in the current office action.

Withdrawn Claim Rejections
4.	The rejection of claims 4, 8-11 and 16 under 38 U.S.C. 101 as being directed to a judicial exception, as set forth at section 9 of the previous office action, is withdrawn in view of applicant’s amendments to the claims. The claims no longer are directed to a judicial exception.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Maintained Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 6 of the 04/28/2022 Office action) and therefore will not be reiterated here.
Response to Arguments
7.	In the response filed 08/26/2022, applicant argues that the specification clearly identifies encephalitis as an autoimmune disease, and Wardinger et al. (on 09/15/2020 IDS) mentions seizure and epilepsy in the context of autoimmune encephalitis.
8.	Applicant’s arguments have been considered but are not persuasive. Again, disorders such as encephalitis, seizure and epilepsy are not generally recognized in the relevant art as autoimmune diseases.  While encephalitis and seizures could be associated with, or potentially be symptoms that occur as part of, a neurological autoimmune disease, they are not generally recognized as autoimmune diseases in the art. The metes and bounds of the claim therefore cannot be readily determined, and the rejection is therefore maintained.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 7 of the 04/28/2022 Office action) and therefore will not be reiterated here.
Response to Arguments
10.	In the response filed 08/26/2022, applicant disagrees with the Office’s assertion that encephalitis is not recognized as an autoimmune disease for the same reasons as provided above.
11.	Applicant’s arguments have been considered but are not persuasive for the same reasons as discussed above. As discussed previously, the scope of claim 16 reciting that the neurological disease is encephalitis, seizure or epilepsy extends beyond the scope of claim 8, which is directed to a neurological autoimmune disease. Encephalitis, seizure and epilepsy may all have causes that are non-autoimmune related, and therefore claim 16 is improperly dependent. The rejection is thus maintained.
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 4, 6, 8-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2012/125805 A2; listed on IDS).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 8 of the 04/28/2022 Office action) and therefore will not be reiterated here.
Response to Arguments
13.	In the response filed 08/26/2022, applicant asserts that antibodies are rare and not normally produced against self-antigens.  Applicant argues that Liu is directed to tumor associated markers and autoantibodies used to diagnose prostate cancer. According to applicant, reactivity of cancer patient serum with Drebin is not visible in at least half of the depicted arrays, and thus “it appears that the reactivity with Drebin shown in the remaining arrays represents false positives” that may originate from unspecific binding. Applicant asserts that Liu does not present any corroborating data that an autoantibody against Drebin exists, which is in contrast to the disclosure of the present invention.
14.	Applicant’s arguments have been considered but are not persuasive. As discussed previously, Liu discloses a diagnostic method that comprises using the drebrin protein (DBN1) as an antigen to detect autoantibodies in patient samples. This aspect of Liu’s disclosure is acknowledged by applicant. All that is required of the instant claims is the detection of the presence of an autoantibody specifically binding to Drebrin in a sample having an increased risk of suffering from a neurological disease. Given that all subjects, particularly those of advanced age, are at risk of a neurological disease, then the broadest reasonable interpretation of the claims still encompasses performing the method on a sample from any subject.  Liu’s disclosed method is therefore still applicable to the presently amended claimed method.  Because Liu teaches the same step(s) as required by the presently claimed methods, Liu has inherently performed a method for diagnosing a neurological disease as claimed.
	Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01(c)(II).  In the instant case, applicant’s arguments regarding the operability of the array disclosed by Liu would rise to the level of such declarative statements.
See also, MPEP § 2121 (1) stating when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.   
If Applicant feels the art is not enabling, and the claims cannot be distinguished from the art, then Applicant's claims must also lack enablement. It is up to Applicant to amend the claims to be enabled and distinguish from the art. However, the effect is inherent in the art applied, as the case law states if an invention and the art have the same structure all properties of one will be found in the other. Applicant is encouraged to amend the claims to overcome the art.  See also, MPEP § 2121.01 which states in part that, “A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).”  
Further MPEP § 2121(2) states that: A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.  The rejection is therefore maintained.

Conclusion
15.	No claims are allowed.

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649